Citation Nr: 0837052	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-04 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right hip disorder, 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of a Department 
of Veterans Affairs (VA), Regional Office (RO), in Jackson, 
Mississippi, which denied the above claim.

In March 2008, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

1.  Service connection is in effect traumatic arthritis of 
the right knee, status post right knee arthroplasty (right 
knee disability), which is rated as 30 percent disabling.  

2.  The preponderance of the medical evidence shows that the 
veteran's right hip disability was not present in service or 
until many years thereafter and is not related to service or 
to an incident of service origin, including to his service-
connected right knee disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right hip disorder, to include as secondary to a service-
connected right knee disability, have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in May 2006, August 2006, and September 
2006, the veteran was notified of the evidence not of record 
that was necessary to substantiate his claim.  He was told 
what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the veteran was 
provided the requisite notice by means of each of the 
aforestated letters from VA.  Nevertheless, because the 
service connection claim is being denied, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
veteran under the holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's relevant service and VA 
medical treatment records have been obtained.  The veteran 
has been provided with a VA examination in October 2007.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  In sum, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled and no further action is necessary under the 
mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for arthritis may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Equal weight is not accorded to 
each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

Right hip disorder 

During his March 2008 hearing, the veteran asserted that he 
currently has a right hip disorder that is secondary to his 
service-connected right knee disability.  He stated that he 
did not hurt his right hip in service but was told by his 
treating physician that his right hip disorder was due to his 
right knee disability.  He could not, however, provide the 
name of the treating physician who provided him with this 
opinion.  The Board notes that the record was held open for 
an additional 60 days for the veteran to obtain such opinion; 
however, he did not submit any additional evidence.  

The veteran's service medical records are negative of any 
diagnosis of or treatment for symptoms associated with a 
right hip disorder.

Subsequent to service, a VA radiology report dated in January 
1996 shows that X-rays of the right hip revealed that the 
right hip joint appeared to be normal.

A VA joints examination report dated in June 1998 shows that 
the veteran did not have any discomfort of the right hip 
during physical examination.  There was no diagnosis 
associated with the right hip.

A VA joints examination report dated in January 1999 shows 
that the veteran denied any major problems with the right 
hip.  There was no diagnosis associated with the right hip.

A VA joints examination report dated in October 2007 shows 
that the veteran reported a five to six year history of right 
hip pain that increased with walking.  He reported having had 
the right hip joint replaced, but the examiner noted that the 
records show that it had been the left hip joint that was 
replaced.  X-rays revealed mild narrowing or injury aspect of 
the right hip joint with no osseous abnormality to 
degenerative change identified; very minimal arthritic 
changes were identified.  The impression was very mild 
osteoarthritis of the right hip.  The examiner explained that 
the mild arthritis in the right hip was not related to his 
status post right knee total knee replacement and there was 
no evidence in the medical literature indicating total knee 
replacement caused arthritis of the hip of the same side.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The evidence does not show that the veteran was ever 
diagnosed with a right hip disorder during service.  At his 
Board hearing, the veteran, himself, acknowledged that he had 
not sustained a right hip disorder during his period of 
active service.  The first competent medical evidence of 
record of a right hip disorder, specifically very mild 
osteoarthritis of the right hip, was not until the October 
2007 VA examination, which is more than 62 years following 
separation from service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Although the veteran has a current diagnosis of very mild 
osteoarthritis of the right hip, there is no competent 
medical evidence of record to suggest that he had a right hip 
disorder during his period of active service, nor that there 
is a nexus between service and the right hip disorder.  As 
such, entitlement to service connection on a direct basis is 
not warranted.  See Hickson, 12 Vet. App. at 253; see also 
Pond, 12 Vet. App. at 346.

There is also no competent medical evidence of record that 
the veteran was diagnosed with arthritis of the right hip 
within one year following his separation from service.  As 
such, service connection based upon a legal presumption 
pursuant to the provisions of 38 C.F.R. §§ 3.307 is not 
warranted.

The Board has also considered whether entitlement to service 
connection for a right hip disorder on a secondary basis as 
proximately due to or the result of a service-connected 
disability is warranted.  In this regard, the Board finds 
probative the October 2007 opinion of the VA examiner which 
concluded that the mild arthritis in the right hip was not 
related to his status post right knee total knee replacement.  
This opinion is probative as it is definitive, based upon a 
complete review of the veteran's claims file, and supported 
by detailed rationale.  Accordingly, the opinion is found to 
carry significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the veteran's claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The veteran has not provided 
any competent medical evidence to rebut the opinion against 
the claim or otherwise diminish its probative weight.  See 
Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board has considered the veteran's statements and 
testimony in support of his claim that he has a right hip 
disorder as a result of his service, to include as secondary 
to his service-connected right knee disorder.  While he is 
certainly competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Therefore, entitlement to service connection on a secondary 
basis as proximately due to or the result of a service-
connected disability is not warranted.  See 38 C.F.R. § 
3.310(a) (2007); Allen, 7 Vet. App. at 439.  Given the 
medical evidence against the claim, for the Board to conclude 
that the veteran's right hip disorder was incurred as a 
result of his period of active service, to include as 
secondary to his service-connected right knee disability, 
would be speculation, and the law provides that service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102 (2006); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right hip disorder.  Although he is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 


ORDER

Service connection for a right hip disorder, to include as 
secondary to a service-connected right knee disability, is 
denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


